                                            Case 3:19-cv-00038-MMC Document 302 Filed 08/25/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         DEBBIE L. VIALE, et al.,                     Case No. 19-cv-00038-MMC
                                                         Plaintiffs,
                                  8
                                                                                         ORDER VACATING CASE
                                                   v.                                    MANAGEMENT CONFERENCE
                                  9

                                  10        AIR & LIQUID SYSTEMS CORP, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is the Case Management Statement ("Statement") unilaterally

                                  14   filed by plaintiffs on August 21, 2020.

                                  15            Contrary to plaintiffs' assertion therein, the Court approved, on the date such

                                  16   stipulation was filed, the stipulation to dismiss plaintiffs' claims against Soco-West, Inc.

                                  17   (See Order, filed July 31, 2020 (Doc. No. 294).) Additionally, contrary to plaintiffs'

                                  18   assertion, no party has requested entry of a "disposition," by a separate final judgment or

                                  19   otherwise, based on the Court's orders granting motions for summary judgment in favor

                                  20   of defendants Foster Wheeler LLC and Exxon Mobil Corporation. (See Pls.' Statement at

                                  21   2:17-20); see also Fed. R. Civ. P. 54(b).

                                  22            With respect to plaintiffs' pending claims against the remaining ten defendants, the

                                  23   Court, by separate order filed concurrently herewith, has conditionally dismissed those

                                  24   claims, in light of plaintiffs' representation in the Statement that said claims have "been

                                  25   disposed of via settlement." (See id. at 2:6-8.) Further, given such order of dismissal,

                                  26   the Court, by another order filed concurrently herewith, has directed the Clerk to enter

                                  27   judgment on the Court's orders granting summary judgment. See Fed. R. Civ. P. 54(b).

                                  28   //
                                         Case 3:19-cv-00038-MMC Document 302 Filed 08/25/20 Page 2 of 2




                                  1          Lastly, under the circumstances described above, the Case Management

                                  2    Conference scheduled for August 28, 2020, is hereby VACATED.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: August 25, 2020
                                                                                         MAXINE M. CHESNEY
                                  6                                                      United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                               2
